Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21, 23, and 26-39 are currently pending in the present application. Claims 1-20, 22, and 24-25 have been cancelled by the applicant; claims 21, 28, and 35 are currently amended; claims 23, 26, 27, 29-34, and 36 have been previously presented; and claims 37-39 are new.
Response to Amendment
The amendment dated 17 February 2021 has been entered into the record.
Allowable Subject Matter
Claims 21, 23, and 26-39 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record, alone or in combination, does not explicitly disclose that the first peripheral wiring and the second peripheral wiring are discontinuous from each other, in combination with the remaining claim limitations. Applicant’s arguments on this topic were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871